department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date oct release number release date uil code person to contact identification_number contact telephone number telephone fax ein certified mail - return receipt requested dear a final_determination that your exempt status under sec_501 of the internal revenue this is code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective for the following reason s you did not respond to our requests for information about your financial records and activities necessary to complete our examination therefore you have not demonstrated that you arc operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 as such you failed to meet the requirements of internal_revenue_code sec_501 c and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization arc no longer deductible under sec_170 of the internal_revenue_code effective you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code ifyou decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses please contact the clerk of the respective court for rules and the appropriate forms united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do evelything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication g au department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended issue should the income_tax exemption of a sec_501 organization be revoked since the organization fails the operational_test on the grounds that the failure to conduct any activities violates the requirement that it be operated exclusively for exempt purposes facts august 20xx the officers of as stated on this filing were and filed articles of incorporation with the secretary of states’ office on filed form_1023 application_for recognition of exemption on august 20xx the stated is to improve the emotional and physical health of children by providing social purpose of academic and cultural learning opportunities in a safe nurturing afterschool environment conducted its mission by participating in two federally funded child nutrition programs the food and nutrition service is an agency of the united_states department of agriculture usda which administers the child nutrition programs the child nutrition programs include the child and adult care feeding program cacfp and the summer feeding service program sfsp the cacfp has an at-risk afterschool component which offers federal funding to afterschool programs that serve a meal and or snack to children in low-income areas the sfsp was established to ensure that children in low-income areas continued to receive nutritious meals when school was not in session and operates in the summer when school is not in session the at- risk afterschool component of the cacfp and the sfsp are hereinafter referred to as the feeding programs the feeding programs are administered by the in services dhs the food and nutrition service is an agency of the united_states department of agriculture usda which administers the child nutrition programs the child nutrition programs include the child and adult care feeding program cacfp and the summer feeding service program sfsp department of human sponsors are organizations which participate in the feeding programs both private nonprofit and for- profit organizations can participate as sponsors in the at-risk afterschool component of the cacfp however only nonprofit_organizations are eligible to participate as sponsors in the sfsp sponsors seeking to participate in the feeding programs are required to submit an application to dhs for approval sponsors are required to obtain dhs approval for each site from which they intend to operate the feeding programs a site is the location where meals are served under each of the feeding programs during a supervised time period and these sites can include locations such as schools recreation centers playgrounds parks churches community centers and housing projects when sponsors enter into an agreement with dhs they acknowledge their responsibility to oversee the administration of the feeding programs at their approved site s form 886-a ev department of the treasury - internal_revenue_service page form_886 a department of the trcasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended based on guidance published by the usda dhs regulations set forth specific requirements for persons who are eligible to receive meals under the feeding programs eligible persons and for what meals are eligible to be served under the feeding programs eligible meals based on guidance published by the usda dhs regulations set forth strict requirements for sponsors to keep and maintain certain records which include but are not limited to daily site records in order to document the number of eligible meals served and documentation of the allowable operating and administrative costs for the feeding programs in order to receive reimbursement sponsors access the dhs website using their personalized login information and submit data for their sites which include the number of eligible meals served to generate a reimbursement claim claim the amount of reimbursement on each claim is based on a straight- forward calculation claim amount the number of eligible meals served to eligible persons is multiplied by a rate established by congress additionally the average daily attendance of each feeding site is calculated by dividing the number of eligible meals served by the number of days in operation average daily attendance’ sponsors must provide a budget with the submission of an application to participate in each feeding program the budget is made up of revenues claim amounts operating_expenses food food service labor supplies rent maintenance utilities and administrative expenses administrative labor office rent office supplies audit fees communication insurance and legal fees there is no line item for depreciation because dhs generally prohibits sponsors from making capital expenditures ie vehicles buildings and equipment the sponsor's budgets are evaluated and approved by dhs employees based on guidance published by the usda dhs regulations set forth strict requirements for sponsors regarding the use of claim amounts received from the feeding programs that exceed a sponsor's expenditures at the end of that feeding program those funds must be used in a way that benefits services to children or other child nutrition programs operated by the sponsor if the sponsor terminates its relationship with the feeding programs the excess funds must be returned to dhs the sponsors receive training from dhs to establish their knowledge and understanding of the proper use and disposition of excess funds in june agreement number sites in cities including participated as a sponsor for the feeding programs beginning was a sponsor for the feeding programs through agreement number and which had approved in april 20xx a federal grand jury in the eastern district of indictment against funds from in or about january 20xx to in or about august 20xx conspired to fraudulently obtain usda program funds under the care custody and control of dhs to which she was not entitled in violation of title united_states_code section charging her with conspiring to fraudulently obtain usda program knowingly and intentionally returned a superseding participated as a sponsor for the feeding programs during the summer months in the years 20xx 20xx and 20xx and during the school years 20xx and 20xx in listed the maximum number of children fed at each site applications to participate as a sponsor listed sites where children would be fed and employees these payments constituted bribes in exchange for which certain dhs employees knowing that inflated claims would be submitted approved made payments by check to certain form 886-a rev department of the treasury - internal_revenue_service page form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended the applications containing a specified number of sites and a maximum number of children who would be fed at each site during the time meals served thus claiming more children were fed at the sites than were actually were fed participated in the feeding programs greatly inflated the number of eligible because of children the claims were approved because the number of eligible meals submitted for reimbursement did not exceed the number which had been approved in the applications applications were approved for a specified number of sites and a specified number inflated claims were approved and paid for by dhs without further scrutiny the claims the state of submitted were through the internet and most claims were paid through transfers from which travelled interstate to bank account all in violation of title united_states_code section in august 20xx a federal investigation was conducted by the united_states department of agriculture- office of inspector general united_states secret service federal bureau of investigation internal revenue service-criminal investigations and the united_states marshals service into the feeding programs as administered by dhs in the state of no payments were made to to the grand jury indictment the final payment to or after the investigation started according was on june 20xx on august 20xx conspiring to commit wire fraud the charge relates to a conspiracy to fraudulently obtain united_states department of agriculture usda program funds intended to feed children in low income areas during the school year and summer pled guilty to count of the superseding indictment charging -_ with on march 20xx sentenced to ordered to pay joint restitution of dollar_figure institution designated by the bureau of prisons on june 20xx who pled guilty to conspiring to commit wire fraud on august 20xx was months imprisonment to be followed by three years of supervised release she was also surrendered for service of sentence atthe prison number is currently incarcerated in the federal correctional institute in the officers listed on the form_1023 were president vice president treasurer secretary board member received letter from the internal_revenue_service granting exemption as a 501_c_3_organization on june 20xx the fiscal_year end for is filed form_990 for the fiscal years ended the initial return and the last form_990 filed with internal_revenue_service the 20xx and signed by the officers listed on this document were was dated february officer form 886-arev department of the treasury - internal_revenue_service page form 886a name of taxpayer department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended officer officer officer officer has not filed form_990 for the periods ended or entire funding came from its participation in the feeding program after august 20xx there was no longer any funding coming to shut down and no activity was carried on from that date forward to the present time through dhs and the feeding program was has failed to respond to internal_revenue_service requests for books_and_records appointment letter address advised letter was returned by ups on out of business’ as shown on the form_990 for the period ended that it had been selected for examination for the period ended was mailed via ground shipment by united parcel services ups to this letter this as undeliverable with a label stating the receiver is another appointment letter dated states postal service usps to certain was mailed certified through the united addresses these addresses were as follows the letter mailed to the po box was picked up by an individual and certified receipt was signed on june 20xx the other letters were returned as undeliverable there has been no contact by person with the revenue_agent as a result of the delivery of the letter mailed to the post office box address or any modified letter dated june 20xx was mailed certified through usps to certain and addresses found for officers as shown on the last filed form_1023 the letter was modified to include the following statement to the original letters mailed on may 20xx and may 20xx as follows addresses organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals your department of the treasury - internal_revenue_service page form 886-acev form 886a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended name of taxpayer continued failure to respond to reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities and your failure_to_file information returns as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 could result in the revocation of your exempt status _ the modified letter dated june 20xx was mailed to the following addresses both of these two letters were returned as undeliverable these letters were delivered however no contact has been made with the revenue_agent this last certified letter was delivered and a phone call was made to the revenue_agent by and has had no contact the caller informed the revenue_agent that she was not an officer of with that organization for several years the agent explained to that internal_revenue_service records showed that she was identified as an officer on the application_for exemption form_1023 and again identified as an officer on the last form_990 filed for the period ended june 20xx the internal_revenue_service has not received any documentation that she has resigned or been replaced therefore she is still an officer of business and bind the organization to agreements explained that she was uncomfortable discussing be an officer of mail at is the son of the revenue_agent called this phone number on june june and june 20xx and reached an answering machine the revenue_agent left a message for a return call however no return phone call has been made to the revenue_agent was not an officer and with the agent and would not hold herself out to by and as such she had the authority to conduct organizational informed the revenue_agent that he could contact or call him at phone number re-state that informed the agent that the revenue_agent called the phone number for on the following dates may and 20xx and june and 20xx the agent reached the answering for returned one phone call on may 20xx however the agent was away from his phone and no other contact has been made from her and the agent left a message for her to return the agents phone call president at law sec_501 of the internal_revenue_code irc exempts from federal_income_tax organizations which are organized and operated exclusively for charitable educational and other exempt form 886-a rev department of the treasury - internal_revenue_service page form 886a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit yeat period ended name of taxpayer purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual tax reg sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section operational_test it is not exempt if an organization fails to meet either the organizational_test or the tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals reg c -1 c provide that an organization is operated exclusively for charitable purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 reg c -1 b provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_509 of the irc specifies such public_charities normally receive more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and from gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities revproc_90_27 1990_1_cb_514 date states that a ruling or determination_letter recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the ruling or determination_letter originally was issued enactment of legislation or ratification of a tax_treaty a decision of the united_states supreme court issuance of temporary or final regulations or issuance of a revenue_ruling revenue_procedure or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organization to which sec_503 applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change govt position since the organization has failed to carry on exempt operations since present this constitutes a failure to meet the operational_test and thus it does not qualify for tax exemption under section sec_501 of the irc through the form 886-acrev department of the treasury - internal_revenue_service page form_886 a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended name of taxpayer taxpayer position the taxpayer has not responded to any letters mailed to it as stated in the facts section of this report conclusion the organization does not qualify for exemption under sec_501 therefore its tax exempt status should be revoked effective department of the treasury page - internal_revenue_service form 886-a crev ty p
